Detailed Action
The following Final rejection is in response to the correspondence dated 10/23/2020.  No claims were amended, added, or cancelled. Claims 23-37 are pending. 
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Remarks
The 35 USC § 112, first paragraph rejection of claims 23-37 is not withdrawn in light of Applicants’ amendments.  Under MPEP 2163(I)(A), Applicant asserts that the rejected language was found in the original claim 6, arguing “original claims constitute their own description.”  (Remarks, 2-3).  In response, Applicant’s argument is unpersuasive.  First, all the originally filed claims including claim 6 and claim 1 on which it depended were cancelled by the Response dated 04/26/2016.  Second, the recited limitations of the rejected claim 23 is not equivalent to claims 1 and 6, as originally filed to support the asserted argument.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. MPEP 608.01(n)(III).  Whether or not the originally filed claim 6 constituted its own description is a moot point because that claim (and equivalents thereto) cease to exist.
The 35 USC § 101 rejection of claims 23-37 is not withdrawn in light of Applicants’ arguments.  First, Applicant argues that the examiner did not perform the broadest reasonable interpretation of the claims, “…because the Examiner’s analysis omits an element (i.e., the video capture device) that is not a generic computer component.” (Remarks, 4).  Applicant argues that in contrast to the PTAB Decision dated 10/01/2019, the Board’s determination that the claimed invention was directed to a mental process was in error because under the broadest reasonable interpretation, the human mind is incapable of receiving video data generated by a video capture 
[0025]…The workflow video data 110 can represent a continuous feed from or a recorded segment made by the video capture devices 105 for a workflow process. For example, the workflow video data 110 can comprise any ordered, time sequence of images that may optionally include time sequenced audio synchronized against the images. 
 In response, examiner agrees with the Board Decision which held that a person can visually receive video data.  This is consistent with the way Applicant described video data described in Applicant’s specification.  Applicant argues that the identifying limitation is not a mental step because it has been amended to recite automatically identifying using pattern recognition of the video data. (Remarks 6).  In response, in the rejection, the step of identifying the workflows is indicated as a mental process, with the automation and the recitation of pattern recognition examined as additional elements.  In this case, Examiner concluded that in view of the high level of generality with which pattern recognition is recited, it represents nothing more than an attempt to generally link the judicial exception to pattern recognition technologies.  
The 35 USC § 102(b) rejection of claims 23-37 as being anticipated by Ramamurthy et al. (US 2006/0184410) is not withdrawn in light of Applicants’ arguments.  
Applicant argues, “The claims require that pattern recognition of video data be performed with a video analysis engine. However, XML data is not video data. Rather, XML refers to extensible markup language (see paragraph [0048] of Ramamurthy), and XML is not video data. Moreover, the Examiner's analysis and cited passages do not refer to a video analysis engine. Thus, Ramamurthy fails to identically disclose the claimed invention within the meaning of 35 U.S.C. § 102.” (Remarks 10).  Applicant’s argument has been considered but is not persuasive. The quoted rejection cites Ramamurthy as defining video data as process information that is 
Applicant further argues, “Nothing about the Examiner's cited passage refers to "a plurality of workflow improvements." The phrase "to develop best practices" means to identify a standard. The development of a standard is not identification of a plurality of workflow improvements, as claimed. While a "to be" process is considered an improved process, the claims require the identification of a plurality of improvements based upon the comparison. This is not identically disclosed by the Examiner's cited passage.” (Remarks 12).  In response, developing the best practices and to-be processes involves, “In a preferred embodiment, the process master data store 372 may comprise an SQL database management system. The process data store 372 processes information relating to business processes derived from captured user interaction data and processes it to provide process performance metrics, identify or specify best practices, determine application productivity impact, determine compliance, and achieve process optimization.” (Ramamurthy, ¶254, elaborating on -¶ 57 and -¶315, i.e., best practice identification). Based on process performance metrics for each of the various work processes, best practices are identified (e.g., process X is cheaper than process Y) .  Ramamurthy meets the claimed limitation.
Applicant further argues, “Assuming, for sake of argument, that something in the Examiner's cited passage refers to the presenting, within a graphical user interface, a workflow proposal document, nothing in the Examiner's cited passage refers to the "plurality of workflow 
Finally, Applicant argues that Ramamurthy fails to disclose receiving a user selection of one of the plurality of workflow improvements and executing…a programmatic action that carries out a recommendation within a computer system, causing the workflow improvement to be implemented. (Remarks 13-14).  In response, given the broadest reasonable interpretation in light of the specification, the cited portion of Ramamurthy discusses that the reports are interactive and containing links, and also discusses that an analyst could use the process analyzer report to fine tune or improve a process in the process modeler. It is the examiner’s position that at the least, a link to open the process modeler would meet the limitation since there is no discussion in the specification of the type of activity the invention is actually programed to perform.  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 23-37 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
It is not clear from the specification that the inventor had possession of the following limitations:
receiving, using the graphical user interface, a user selection of one of the plurality of workflow improvements; and
executing, responsive to receiving the user selection, a programmatic action that carries out the recommendation within a computing system;

The written description and the drawings focus on creating the workflow proposal document (See e.g., Fig. 3 and 4, depicting flowcharts).  In contrast, the amended language calls for a user clicking on a specific improvement within the workflow proposal document and executing a function that somehow carries out the recommendation.  Examiner finds that the Specification does not reasonably support either of the claimed functions.   
The closest language discussing any type of execution is as follows: 
[0036] The workflow proposal documents 140 can represent a variety of formatted data reports generated by the workflow proposal tool 115. Workflow proposal documents 140 can include, but are not limited to, new workflow definition, workflow documentation, workflow improvement recommendations, hazard recognition, personnel performance analysis, standards compliance, and the like. The workflow proposal documents 140 can be written in a variety of computer-interpretable languages depending upon usage.

[0037] For example, a workflow proposal document 140 meant for import and execution by a business process management system can be written in a business process execution language 

Here, as depicted in Fig. 1, Ele. 140, workflow improvements are among the list of information types that may be generated in a workflow proposal document.  Paragraph [0037] describes by example, a workflow proposal document generated for review in XML, or in BPEL when for import and execution by a business process management system.  This paragraph clearly explains that a workflow proposal document generated in BPEL, is “meant for import and execution by a business process management system."  Notably, neither Figures 1 nor 2 depict the systems components as being connected to a business process management system capable of processing BPEL, rather the document is meant to be saved and imported to an external system, separate from the disclosed invention. 
Additionally, the Specification at paragraph [0049] recites, “the workflow proposal document 280 generated by the reporting component 260 can then be viewed by the user 205 in the workflow proposal dashboard interface 215 and/or stored in the data source 265.”  Here, the disclosed invention clearly indicates the two ways in which a user interacts with an open workflow proposal document—by viewing and by storing it.  In contrast, the claimed invention allows a user of an open workflow proposal document to click on an improvement that “carries out” a recommendation.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are examined in accordance with 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan, 7, 2019) ("2019 PEG) and October 2019 Update: Subject Matter Eligibility (October 17, 2019) (“October 2019 Update”).  
Under Step 1, Claims 23-37 are directed to a computer-implemented method, a computer hardware system, and a computer program product, each following a similar series of underlying steps.  
Under Step 1A, Prong One, the claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. (2019 PEG: October Update, p. 7).  Here, the first step recites, “receiving video data…representing a workflow.”  Under the broadest reasonable interpretation in light of the Specification (e.g., --¶25, describing workflow video data 110), this step represents a process that can practically be performed in the mind in that a person can receive video data representing a workflow by observing the video or video data.  The second limitation recites identifying…a workflow pattern including a series of steps.  A person can identify a workflow pattern by observing the video and identifying the pattern in the same manner followed by traditional time-motion studies. The third limitation recites generating performance data for each of the steps with the workflow pattern. A person can generate mentally or manually evaluate the types of performance data described in the disclosure, such as “…determin[ing] the differences in the time required to perform each step/substep, the assets utilized, the effect upon the organization's return on investment (ROI), as well as recommendations to improve areas that are below standard.” (Specification, [47]).  The next three limitations recite comparing individual ones of the steps of the workflow pattern identified within the analyzed video data with a pattern library of workflows stored within a data store: and comparing, upon identifying a match within the pattern library, the performance data of the workflow pattern with performance data of the match; and identifying, based upon the comparison between the performance data of the workflow pattern and the performance data of the match, a plurality of workflow improvements.  All three limitations describe observations, evaluations and judgments that can practically be performed in the human mind.  The next limitation involves formatting, for presentation within a workflow proposal document, the performance data and workflow improvements.  The Specification merely describes that performance data, workflow metrics, and/or improvement recommendations can be formatted for the workflow proposal document, but it does not define or limit how formatting is performed (Specification, ¶¶ 14, 36, 62, and 63).  Accordingly, person can format data by, for example, arranging the information in a certain manner or in certain units.  
Turning to Step 2A, Prong Two, as additional elements, claim 23 recites, a video capture device, video analysis engine with automated pattern recognition capabilities, a data store, presenting, within a graphical user interface for user selection, the workflow proposal document including the plurality of workflow improvements; receiving, using the graphical user interface, a user selection of one of the plurality of workflow improvements: and executing, responsive to receiving the user selection, a programmatic action that carries out the recommendation within a computing system.  Claims 28 and 33 recite similar language as claim 23, except that claim 28 additionally recites a hardware processor and claim 33 recites a computer program product comprising a computer readable storage medium storing executable code. 
advanced pattern recognition” without any detailed explanation of how the technology is specifically implemented in the claimed invention. (Specification ¶26).  Although pattern recognition in the context of video analysis is recognized as a technical field, in this case, it is described at a high level of generality, such that it is generally linking the use of the judicial exception to a particular technical environment.  The final steps of presenting the workflow proposal document, receiving user selection on the document, and executing a programmatic action that carries out the recommendation within a computing system are regarded as insignificant extra-solution activity. (MPEP 2106.05(g).  For example, presenting/displaying the results of the analyses described in the judicial exception is mere data outputting. (MPEP 2106.05(g)(3).  Further, a user’s selection of a link resulting in executing the function associated with the link, does not impose any meaningful limits on the claimed invention. (MPEP 2106.05(g)(2).  
When considered in combination, the additional elements are mere tools to apply the judicial exceptions in a particular technical environment and at a high level of generality as set forth above.  The disclosed improvement asserts, “…unlike conventional business process management (BPM) software tools, utilizes data in the form of workflow video data 225 and workflow pattern library 275, which represents the actual performance of the workflow being.  Further, the workflow proposal tool 235 can accurately analyze the performance of substeps 
Finally, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similar to the discussion above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.   For example, the data store can be physical or virtual where physical implementations can be implemented with any type of hardware or recording medium (Specification, ¶38). The processor may be a general purpose computer (¶21), and any suitable computer-readable medium may be utilized (¶¶18-19).  Mere instructions to apply judicial exceptions using generic computer components cannot provide an inventive concept.  
The dependent claims further limit the abstract idea set forth in the independent claims and do not add further additional elements that integrate the abstract idea into a practical application.  For example, claims 24 and 25, further limit the abstract idea by further defining the characteristics of the performance data.  Claims 26 and 27 also further limit the abstract idea (i.e., receiving the video data and identifying types of patterns in the video data for example by observation as explained above).  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 23-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ramamurthy et al. (US 2006/0184410).
Concerning claims 23, 28, and 33, Ramamurthy discloses a computer-implemented method, computer hardware system and computer program product (Ramamurthy, ¶494), comprising: 
receiving video data, generated by a video capture device, representing a workflow (Ramamurthy, ¶51, “video recordings are made to capture activities” such as “manual elements of the user's process;”); 
automatically identifying, using pattern recognition of the video data with a video analysis engine, analyzing the video data to identify a workflow pattern including a series of steps (Ramamurthy, ¶53, “specific processes may be extracted automatically as a user performs various operations” as further described at ¶457, “The process information, time stamp, audio data, and video data across multiple users may be automatically extracted in XML and cataloged for easy grouping and analysis. The XML information can be analyzed with any conventional data base for patterns, and to identify inefficiencies and broken processes;”
automatically generating, using the video data and the video analysis engine, performance data for each of the steps within the workflow pattern (Ramamurthy, -¶254, “The process data store 372 processes information relating to business processes derived from 
comparing individual ones of the steps of the workflow pattern identified within the analyzed video data with a pattern library of workflows stored within a data store (Ramamurthy, ¶56, “cataloging is performed by pattern matching between the processes being performed by the user in the video and the process definition in the repository. A match in the patterns results in an identification of the process.”
comparing, upon identifying a match within the pattern library, the performance data of the workflow pattern with performance data of the match (Ramamurthy, ¶54, “A comparison or benchmarking may be performed between business processes. For example, best practices may be compared with either the "as is" processes or the "to be" processes. Current practices of a particular user may be compared with either an "as is" or a "to be" processed. Other comparisons or benchmarking may be performed as well.”); 
identifying, based upon the comparison between the performance data of the workflow pattern and the performance data of the match, a plurality of workflow improvements (Ramamurthy, ¶57, the performance may be used to develop best practice processes or develop "to be" processes.”; further elaborated at ¶254 and ¶315, i.e., best practice identification);
formatting, for presentation within a workflow proposal document, the performance data and the plurality of workflow improvements (Ramamurthy, ¶48, formatting related business process data from captures in Business Process Modeling Language ("BPML") format, to be exported to other formats as well. Data stored in an XML file format may be translated to the BPML format by conventional translation software);

receiving, using the graphical user interface, a user selection of one of the plurality of workflow improvements: and executing, responsive to receiving the user selection, a programmatic action that carries out the recommendation within a computing system causing, using a computer hardware system, the workflow improvement to be implemented (Ramamurthy, ¶347, presentation of reports and alerts for analysis and enactment, and allows a manager or user to drill down by various dimensions—where drilling down means clicking an interactive portion of a report such as a link to perform some action; ¶440, The analyst may use the process analyzer report to fine tune or improve a process in the process modeler; see also specific examples at ¶313-15, i.e. can be identified by the process identification step and reported as a non-compliant instance so compliance can be enforced as alluded to in --¶37).
Concerning claims 24, 29, and 34, Ramamurthy discloses wherein the performance data for each of the steps within the workflow pattern represents actual performance of the workflow (Ramamurthy, ¶24, invention aims allow users to ascertain actual economic elements such as process cost, wastage, inefficiency, performance, compliance and consistency; ¶310, permits reports on the equivalence or difference in specification as compared to actual performance).
Concerning claims 25, 30, and 35, Ramamurthy discloses wherein the performance data of the match represents an inappropriate condition (Ramamurthy, ¶247, captured data used to monitor compliance and  to detect unauthorized usage; ¶254, processes information relating to business processes derived from captured user interaction data and processes it to provide 
Concerning claims 26, 31, and 36, Ramamurthy further discloses:
receiving a plurality of different videos with each of the different videos showing the workflow being performed a different recorded points of time over a range of time (Ramamurthy, -¶457  The process information, time stamp, audio data, and video data across multiple users may be automatically extracted in XML and cataloged for easy grouping and analysis); 
identifying time varying patterns within the different videos (Ramamurthy, ¶457, time stamped per media type); and 
identifying, from the time varying patterns, at least one trend in the workflow (Ramamurthy, ¶461, “A summary of statistics may be created for automatically cataloged processes. The analyzer may also import performance statistics from expert users and from external databases;” also, ¶457 as cited above).
Concerning claims 27, 32, and 37, Ramamurthy further discloses receiving a plurality of different videos with each of the different videos showing the workflow being performed a different person (Ramamurthy, ¶253, “The process discovery module 371…can identify a business process that may involve multiple users 350, 351, 352 and 353 participating in the business process; and identifying person-specific patterns within the different videos.”).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIPHANY DICKERSON whose telephone number is (571)270-7048.  The examiner can normally be reached on Monday-Thursday 10:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TIPHANY B DICKERSON/Primary Examiner, Art Unit 3624